                                Case 2:19-cv-00101-RFB-NJK Document 62 Filed 08/31/21 Page 1 of 3



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                Counsel for Plaintiff
                        8       Alan Warenski
                        9                                        UNITED STATES DISTRICT COURT
                      10                                             DISTRICT OF NEVADA
                      11
                                ALAN WARENSKI,                                     Case No. 2:19-cv-00101-RFB-NJK
                      12
                                                    Plaintiff,                     STIPULATION AND ORDER TO EXTEND
                      13                                                           STAY OF PROCEEDINGS
                                        v.
                      14                                                           (Second Request)
                                CHARTER COMMUNICATIONS doing
                      15        business as SPECTRUM,                              Complaint filed: January 17, 2019

                      16                            Defendant.

                      17
                                        Plaintiff Alan Warenski (“Plaintiff”) and Defendant Charter Communications doing
                      18
                                business as Spectrum (“Spectrum”) (collectively, the “Parties”), by and through their counsel of
                      19

                      20        record, hereby stipulation and agree as follows:

                      21                1.      On August 11, 2020, the Parties reached a stipulation to stay the proceedings in this

                      22        matter pending a ruling from the Supreme Court in the Ninth Circuit, in Facebook, Inc. v. Duguid,
                      23        No. 19-511 (Jan. 9, 2020) (“Duguid”) as they believed awaiting a definitive resolution of the
                      24
                                controlling definition of an ATDS would provide necessary clarification for the TCPA claim in this
                      25
                                case. [ECF No. 56]. 1
                      26

                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-00101-RFB-NJK Document 62 Filed 08/31/21 Page 2 of 3



                                        2.        On August 12, 2020, the Court granted the Parties’ stipulation and stayed the
                         1

                         2      proceedings until a decision in Duguid was reached. [ECF No. 57].

                         3              3.        Apart from the TCPA claims, the only claim in the First Amended Complaint [ECF

                         4      No. 12] is for alleged violations of Nevada Revised Statutes Chapter 598.0918 and 41.600. See
                         5
                                Count III. On April 8, 2019, Charter moved to dismiss the Nevada claims and moved to dismiss
                         6
                                and/or to transfer the TCPA claims under the “first-to-file” rule. [ECF No. 17]. Charter’s motion
                         7
                                to dismiss was Nevada claims was fully briefed [ECF Nos. 19, 23]. Charter later withdrew its
                         8
                                motion to dismiss and/or to transfer [ECF Nos. 31-2] after the first-filed action settled. On October
                         9

                      10        14, 2019, Charter filed its motion to dismiss the Nevada state law claims. [ECF No. 33].           On

                      11        October 8, 2020, the Court entered a “minute order in chambers” denying Charter’s motion to
                      12        dismiss the state law claims without prejudice pending resolution of the Duguid decision, stating
                      13
                                that the motion could be refiled thereafter. [ECF No. 58].
                      14
                                        4.        On April 1, 2021, the Supreme Court ruled in the Duguid matter.
                      15
                                        5.        On August 9, 2021, the parties filed a joint status report requesting an extension of
                      16

                      17        the stay order another twenty-one days so as to allow the parties to continue to confer on the impact

                      18        of the Duguid matter on Plaintiff’s TCPA claims and as to whether this matter can be resolved or

                      19        narrowed without the necessity of motion practice. These discussions bear not only on the TCPA
                      20        claims, but also on whether Charter will need to file another motion regarding the Nevada claims.
                      21
                                        6.        The parties continue to engage in these discussions and respectfully request that the
                      22
                                existing stay order entered on June 17, 2020, be extended an additional thirty days to September
                      23
                                30, 2021, to allow the parties additional time to complete their discussions regarding the impact of
                      24

                      25        the Duguid decision as well as whether or not settlement of this case is a more prudent resolution

                      26        of this matter.

                      27

                      28
                                                                                 2 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-00101-RFB-NJK Document 62 Filed 08/31/21 Page 3 of 3



                                       7.      This stipulation is the second request to extend the pending stay. It is made in good
                         1

                         2      faith, is not interposed for delay, and is not filed for an improper purpose.

                         3             DATED: August 31, 2021.

                         4       KNEPPER & CLARK LLC                                    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                         5
                                 /s/ Miles N. Clark                                     /s/ Patrick J. Reilly
                         6       Matthew I. Knepper, Esq., SBN 12796                    Patrick J. Reilly, Esq., SBN 6103
                                 Miles N. Clark, Esq., SBN 13848                        100 N City Pkwy., Suite 1600
                         7       KNEPPER & CLARK LLC                                    Las Vegas, NV 89106
                                 5510 So. Fort Apache Rd, Suite 30                      Email: preilly@bhfs.com
                         8       Las Vegas, NV 89148
                                 Phone: (702) 856-7430                                  THOMPSON COBURN LLP
                         9                                                              Matthew Guletz, Esq.
                                 Fax: (702) 447-8048
                                                                                        (Admitted Pro Hac Vice)
                      10         Email: matthew.knepper@knepperclark.com                One U.S. Bank Plaza
                                 Email: miles.clark@knepperclark.com                    St. Louis, MO 63101
                      11                                                                Email: mguletz@thompsoncoburn.com
                                 Counsel for Plaintiff
                      12         Alan Warenski                                          Counsel for Defendant
                      13                                                                Charter Communications dba Spectrum

                      14
                                                               ORDER GRANTING
                      15                          STIPULATION TO EXTEND STAY OF PROCEEDINGS
                      16               IT IS SO ORDERED.
                                                       ________________________________________
                      17                               UNITED STATES DISTRICT JUDGE
                      18
                                                                                        Dated: _______________
                      19

                      20
                                                                            DATED this 31st day of August, 2021.
                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                               3 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
